SEABURY, J.
Action upon a check made by defendant Williams to the order of defendant Ealk, and indorsed and delivered by the latter to the plaintiff. The defendant Williams pleaded that he was induced to make the check through false representations made by the defendant Falk. The learned court below excluded evidence tending to establish that the check was given as a result of false representations. The exclusion of this evidence was error, as was also the act of the court in directing a verdict in favor of the plaintiff, who was the only witness in support of her improbable claim. Engle v. Hyman, 54 Misc. Rep. 251, 104 N. Y. Supp. 390.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.